Case 1:19-cr-20450-RNS Document 10-1 Entered on FLSD Docket 01/21/2021 Page 1 of 4




                     EXHIBIT A
Case 1:19-cr-20450-RNS Document 10-1 Entered on FLSD Docket 01/21/2021 Page 2 of 4




                                                                                            20th January 2021




 Dear Sirs,

 Re: Spanish into English (UK) Certified Translation

 Language Reach Limited is a UK-registered professional translation and interpreting
 company and a fully qualified registered member of The Association of Translation
 Companies (Member No. 2018ATCR1238). We hereby confirm that we have
 translated the enclosed document(s) from Spanish into English (UK).

 As a responsible translation agency we only employ certified linguists to work with
 us. We are satisfied with the linguistic accuracy and hereby confirm that the English
 (UK) written translation of the Spanish document(s) represents its fair and accurate
 linguistic message as intended in the original file(s).

 We hereby confirm that this is a true and correct translation and certify the linguistic
 accuracy.

 For more information, please contact Language Reach Limited on +44 (0) 208 677
 3775.

 Yours sincerely,




 Aniello Attianese
 Senior Account Manager




        Registered in England & Wales 07635166 Tel: +44 (0) 208 677 3775 Email: info@languagereach.com    20/01/2021
                           Address: Unit F11B, Parkhall Business Centre, London, SE21 8EN
Case 1:19-cr-20450-RNS Document 10-1 Entered on FLSD Docket 01/21/2021 Page 3 of 4



                                               [emblem]




                                              [signature]

                                  Jorge Arreaza Montserrat
                           The People’s Minister for Foreign Affairs.

                                Grants this authorization to Mr.
                                    Alex Nain Saab Morán

            Appointing him as Special Envoy of the Government of the Bolivarian Republic of
    Venezuela, with broad powers on behalf of the Bolivarian Republic of Venezuela to make
    arrangements for procuring basic goods and services, both paid for and received as
    humanitarian aid, for national social assistance programs, particularly food, supplies,
    machines and equipment for the production and processing of foodstuffs; medicines,
    materials, medical supplies and equipment. He is authorized to negotiate with governmental
    authorities, representatives of institutions and companies, both public and private, in order to
    find practical solutions to complex situations affecting the Bolivarian Republic of Venezuela
    as a result of commercial and financial restrictions since 2015.
            Whilst undertaking his activities, the Special Envoy may not commit, represent, enter
    into agreements or make available any of the heritage of the Bolivarian Republic of Venezuela,
    or make any arrangements in relation to the public sector budget.
           In light of this, we request that the respective authorities recognize his appointment
    and allow him to freely carry out his activities, provide him with any support he needs and
    afford Mr. Alex Nain Saab Morán the respect he deserves as Representative of the Bolivarian
    Republic of Venezuela, in accordance with international law.


                   In witness of this, I issue this document, signed in my own hand, with the seal
           of the People’s Ministry for Foreign Affairs of the Bolivarian Republic of Venezuela, in
           Caracas, on the 9th day of the month of April of 2018.




                                                                                                       20/01/2021
Case 1:19-cr-20450-RNS Document 10-1 Entered on FLSD Docket 01/21/2021 Page 4 of 4




                                                                              20/01/2021
